a proceeding pursu*433ant to Mental Hygiene Law article 81 to appoint a guardian, Marion A. W. appeals from an order of the Supreme Court, Suffolk County (Berler, J.), dated February 7, 2003, which, after a hearing, granted the application of the temporary guardian, Douglas K. McNally, for the power to choose her place of abode, including the power to maintain and continue her current residence in the Sunrise Assisted Living facility.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, it was not reasonable to maintain the appellant “in the community” (Mental Hygiene Law § 81.22 [a] [9]) and placement in the Sunrise Assisted Living facility represented the least restrictive form of intervention (see Mental Hygiene Law § 81.01; Matter of Maher, 207 AD2d 133 [1994]; cf. Matter of Jospe, 2003 WL 728768 [2003], 2003 NY Misc LEXIS 134 [Sup Ct, Feb. 3, 2003]). Smith, J.P., H. Miller, Townes and Rivera, JJ., concur.